Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 07/15/2020, which claims foreign priority of 2/06/2018.  Claims 1- 15 are pending in the case.  Claims 1, 8 and 9 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification, [0036] of Current Specification “The communication interface 110 may support communication between the electronic device 100 and at least one external device (e.g., the vehicle 200 and/or the external server 300). For example, the communication interface 110 may transmit and receive data or signals related to operation of a connected car service, by establishing wired communication or wireless communication15 with the at least one external device according to a specified protocol and connecting to the at least one external device, based on the wired communication or the wireless communication. In this regard, the communication interface 110 may include a wired communication interface (e.g., a USB connector, a USB port, a USB cable, or the like) or a wireless20 communication interface (e.g., Wi-Fi direct, Bluetooth, or the like)”, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20150172845 A1).
Referring to claims 1, and 9, Park discloses an electronic device for supporting a connected car service, the electronic device comprising: 
at least one communication interface configured to perform communication with at least one of a vehicle or an external server; ([0013] of Park, a user interface corresponding to the information of the vehicle)
a memory configured to store at least one first application program; ([0008]-[0009] of Park, a storage is configured to download an application from the vehicle center server and store it) and 
a processor electrically connected with the at least one communication interface and the memory, ([0028] of Park, terminal apparatus 200 is a mobile device, a person of ordinary skills in the art would have understood that an mobile device would have a processor that is connected to a memory and can process communication by having a communication interface) wherein the processor is configured to: 
detect connection with the vehicle by using the at least one communication interface; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc.)
receive vehicle identification information from the vehicle; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc. Also, the head unit 100 may store information of the vehicle including vehicle identification number (VIN).”)
receive display format information of the vehicle corresponding to the vehicle identification information from the external server by using the at least one communication interface; (Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle)
determine a graphical user interface to be output through a display of the vehicle, based at least partly on the display format information; ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”) and 
transmit data related to the determined graphical user interface to the vehicle by using the at least one communication interface such that the determined graphical user interface is output through the display of the vehicle. ([0032] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.)

Referring to claims 3 and 11, Park discloses the electronic device of claim 1, wherein the processor is configured to determine the external server to be accessed, based at least partly on the vehicle identification information. (as shown in Fig. 1 and [0038] of Park, where the CUP associated with the external vehicle center server executes the information being accessed)  	Referring to claims 5 ad 13, Park discloses the electronic device of claim 1, wherein the processor is configured to additionally receive, from the external server, information about at least one second application program executable through the vehicle. ([0040] of Park, mobile device controller that is connected to the vehicle center server can download applications) 	Referring to claims 7 and 15, Park discloses disclose the electronic device of claim 1, wherein the processor is configured to map and store the vehicle identification information and the display format information of the vehicle.  ([0028] of Park, store information of the vehicle VIN information on the mobile device.)

Referring to claim 8, Park discloses an electronic device for supporting a connected car service, the electronic device comprising: 
at least one communication interface configured to perform communication with at least one of a vehicle or an external server; ([0013] of Park, a user interface corresponding to the information of the vehicle)
a memory configured to store at least one first application program; ([0008]-[0009] of Park, a storage is configured to download an application from the vehicle center server and store it) and 
[0028] of Park, terminal apparatus 200 is a mobile device, a person of ordinary skills in the art would have understood that an mobile device would have a processor that is connected to a memory and can process communication by having a communication interface) wherein the processor is configured to: 
detect connection with the vehicle by using the at least one communication interface; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc.)
receive vehicle identification information from the vehicle; ([0028] of Park, “The head unit 100 may be connected with the terminal apparatus 200 by wired communication such as a USB connector, etc. or connected by a wireless communication such as Bluetooth, etc. Also, the head unit 100 may store information of the vehicle including vehicle identification number (VIN).”)
transmit the vehicle identification information to the external server by using the at least one communication interface; (Fig. 4, [0038], [0046]-[0047] of Park, the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle and [0036] of Park, controller 250 connects to the external vehicle center server 300 and checks the type of the head unit 100 and the information of the vehicle which previously transmits to the vehicle center information 300 and the external vehicle center server 300 stores the transmitted vehicle information, such as login, VIN, the type of the head unit 100, etc… [0038] of Park)
[0032] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.  Fig. 4, [0038], [0046]-[0047] of Park, receive information of the vehicle correspond to the VIN from server as described in [0027] of Park and ([0032] and [0038] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100” where the terminal apparatus 200 receives information of the application information correspond to the VIN of the vehicle from external vehicle center server 300 as described in [0027] of Park, where the application format is according to different head unit 100/vehicle) and 
transmit data related to the determined graphical user interface to the vehicle by using the at least one communication interface such that the determined graphical user interface is output through the display of the vehicle. ([0032] of Park, “The output 230 may display various operations performed in the terminal apparatus 200 by a control of the controller 250. The output 230 outputs the application and outputs the user interface corresponding to the information of the vehicle and the information of the head unit 100”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20150172845 A1) in view of Villaume (US 20180359354 A1).
Referring to claims 2 and 10, Park discloses the electronic device of claim 1.  Park does not specifically disclose “further comprising: a display, wherein the processor is configured to control the display to a black screen state, based at least partly on the connection with the vehicle.”
However, Villaume discloses a display, wherein the processor is configured to control the display to a black screen state, based at least partly on the connection with the vehicle ([0030]-[0031] of Villaume, screen turn into black box screen in order to reduce energy consumption)
Park and Villaume are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s transmitting formation from mobile device to the vehicle on-board display with switching mobile device that is connected to the vehicle black when not being used or user is driving taught by Villaume.  The motivation for doing so would have been to conserve energy consumption of the device and for safety concern of the driver who need not to look at the electronic device while driving.  [0030] of Villaume.

s 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20150172845 A1) in view of Barrett et al (US 20140121891 A1).
Referring to claims 4 and 12, Park discloses the electronic device of claim 1.  Park does not specifically disclose wherein the processor is configured to receive at least one of layout information, color information, resolution information, or image design information as at least part of an operation of receiving the display formant information of the vehicle from the external server. 
However, Barrett discloses wherein the processor is configured to receive at least one of layout information, color information, resolution information, or image design information as at least part of an operation of receiving the display formant information of the vehicle from the external server. ([0076] of Barrett, different vehicles having different specific format identified)
Park and Barrett are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s transmitting formation from mobile device to the vehicle on-board display with having different format for different vehicles taught by Barrett.  The motivation for doing so would have been to show different format of displaying application for specific devices for the user to easily access applications for that specific automobile make and model. 

Referring to claims 6 and 14, Park discloses the electronic device of claim 5.  Park does not specifically disclose wherein the processor is configured to download, from a specified server, at least a part of the at least one second application program that is not included in the at least one first application program. 
However, Barrett discloses wherein the processor is configured to download, from a specified server, at least a part of the at least one second application program that is not included in the at least [0008] of Barrett, multiple applications can be processed at the mobile device, where there are first application and second application that are different applications from each other)
Park and Barrett are analogous art because both references concern transmit data from an external server to a vehicle.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s transmitting formation from mobile device to the vehicle on-board display with having different application format for different vehicles taught by Barrett.  The motivation for doing so would have been to show different format of displaying applications for specific devices for the user to easily access applications for that specific automobile make and model. 

Relevant art:
Kirsch (US 20120197523 A1):  mobile device communicates with an in-vehicle system to provide a network-based calendar and related features for viewing and/or editing within a vehicle.
Tom (US 8966366 B2):  A method and system modifies a user interface (UI) of a portable device in communication with an interface device, where the UI is projected by a human-machine interface of the interface device to a user.
Park et al (US 20150172845 A1):  A terminal apparatus for connecting with a head unit of a vehicle comprises a communicator configured to perform communication with the head unit equipped in the vehicle and a vehicle center server.
Kim et al (US 20170142339 A1): a mobile terminal capable of capturing an image by time-lapse photography.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145